Case 3:19-cv-00558-TJC-PDB Document 10 Filed 05/30/19 Page 1 of 2 PageID 57




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION



DEJA KNOWLTON


       Plaintiff,                            Case No.: 3:19-cv-00558-TJC-PDB
v.

CONSUMER DIRECT FOR
FLORIDA, LLC.

      Defendant
________________________________________/

              NOTICE OF COMPLIANCE BY JESSICA M. BROWN WITH
                    ORDER GRANTING SPECIAL ADMISSION

       Defendant Consumer Direct for Florida, LLC hereby gives notice that its counsel, Jessica

M. Brown, has complied with the requirements of the Court’s May 29, 2019 Order granting special

admission to Jessica M. Brown to appear pro hac vice in this action (ECF No. 9). Specifically, Ms.

Brown has paid the pro hac vice/special admission fee, and she has registered her e-mail address

with the Clerk of Court for CM/ECF in the Middle District of Florida.

       Dated this 30th day of May, 2019.

                                             Respectfully submitted,

                                             LITTLER MENDELSON, P.C.
                                             111 North Magnolia Avenue, Suite 1250
                                             Orlando, Florida 32801
                                             Telephone: 407.393.2900
                                             Facsimile: 407.393.2929

                                     By:     /s/ Jessica M. Brown
                                             Kimberly Doud
                                             Florida Bar No.: 0523771
                                             Email: kdoud@littler.com
                                             Theresa M. Waugh
Case 3:19-cv-00558-TJC-PDB Document 10 Filed 05/30/19 Page 2 of 2 PageID 58




                                              Florida Bar No.: 89593
                                              Email: twaugh@littler.com

                                              LITTLER MENDELSON, P.C.
                                              3344 Peachtree Road N.E., Suite 1500
                                              Atlanta, GA 30326.4803
                                              Telephone: 404.233.0330
                                              Facsimile: 404. 233.2361

                                              Jessica M. Brown*
                                              Georgia Bar No. 722947
                                              Email: jmbrown@littler.com
                                              * Admitted Pro Hac Vice

                                              Attorneys for Defendant


                                CERTIFICATE OF SERVICE

       I hereby certify that on May 30, 2019, I electronically filed the foregoing with the Clerk of
the Court by using the CM/ECF system, and a correct copy of the foregoing has been furnished by
the Court via electronic mail to:

                                      Donald E. Pinaud, Jr.
                                    Law Office of Don Pinaud
                                       4069 Atlantic Blvd.
                                     Jacksonville, GA 32207
                                       dp@jaxjustice.com

                                                     /s/ Jessica M. Brown
                                                     Jessica M. Brown




                                                 2
